Smith, J.
— “ We are of opinion that the decree is liable to both these objections. The only consideration for the sum of one huir dred and eleven dollars, which was added into the second note,, appears to have been the advance of the three hundred dollars, then loaned. The transaction was therefore usurious, independently of the fact, that a part of the latter sum was not actually loaned until some time after the date of the note.
“ With regard to the other point, independent of the answer of the mortgagee, there is no distinct proof of the advancement of that sum of three hundred dollars, especially of that part of it, which the complainant admits ivas not made until after the mortgage was executed, and as that answer cannot be taken as proof against the infant defendants who appeared by a guardian ad Ulan, there is a defect in the proof necessary for a decree against those defendants."
Decree reversed, &c.